DETAILED ACTION
1.	This communication is in response to application 16/797,784 filed on 2/21/2020. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1- 20 are allowed.




Reasons for allowance
2.	The prior art does not teach or fairly suggest in response to validating a received search query is associated with a user of the set of users authorized to access the one or more data repositories and a tenant selection received with the search query matches the tenant identifier, determining/determine search results based on applying the search query to the retrieved indexed data; and providing/provide an output of the search results, the search results including at least an indication of duplicate files within the one or more data repositories based on the cryptographic hash.


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
June 4, 2022